                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION
____________________________________
                                     )
RACHEL RAMSBOTTOM, et al.,           )
                                     )
                  Plaintiffs,       )    CIVIL ACTION
                                     )
v.                                   )   No.: 3:21-CV-00272
                                     )
LORIN ASHTON, et al.                 )   JURY TRIAL DEMANDED
                                     )
                  Defendants.        )
____________________________________)

    DEFENDANT RED LIGHT MANAGEMENT, LLC’S MEMORANDUM IN SUPPORT
        OF ITS MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

        Defendant Red Light Management, LLC, (“Red Light”),1 by counsel, and pursuant to

Federal Rule of Civil Procedure 12(b)(6), states as follows for its Memorandum in Support of its

Motion to Dismiss Plaintiffs’ Amended Complaint (the “Complaint”):

                   I.   INTRODUCTION AND FACTUAL BACKGROUND

        The Complaint alleges that Lorin Ashton (“Ashton”), a music entertainer, was the

perpetrator of various crimes (a “Perpetrator”) outlined in the Trafficking Victims Protection

Reauthorization Act, 18 U.S.C. § 1591(a) and § 1595 (the “TVPRA”). The TVPRA creates a

private right of action for victims, allowing them to seek damages from a Perpetrator and certain

“participants” who knowingly provide services to a venture they knew or should have known was

engaged in sex trafficking in exchange for a benefit they know is derived from the venture (the

“Participants”).




1
 The Complaint alternatively refers to “Redlight Management, Inc.” and “Red Light Management,
L.L.C.” (Compl. ¶¶ 30, 64, and 75) To be clear, the correct entity is Red Light Management, LLC.


     Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 1 of 18 PageID #: 398
        Red Light managed Ashton’s career from 2017 through 2020. Based solely on this

association, the Complaint contends Red Light was a Participant and is therefore liable to the

Plaintiff-victims for damages related to Ashton’s alleged crimes. Three elements must be satisfied

before a person is deemed a Participant under the Act, none of which the Complaint plausibly

alleges against Red Light in the Complaint:

        1. The Participant knowingly and actively assisted in, supported, or facilitated the
           perpetrator’s actions in a business venture that is sex trafficking;

        2. The Participant knowingly received a benefit from its participation in the
           business venture based on the sex trafficking; and

        3. The Participant knew or should have known the business venture was engaged
           in sex trafficking as defined in the Act.

        As to Red Light, the Complaint does not allege two of these facts at all and as to the third,

it simply alleges a misplaced legal conclusion. Because the Complaint fails to state a plausible

TVPRA claim against Red Light, Count II (the only claim alleged against Red Light) must be

dismissed with prejudice.

                                II.     STANDARD OF REVIEW

        To survive Red Light’s Motion to Dismiss, the Complaint must allege facts that “state a

claim to relief that is plausible on its face” and, if accepted as true, are sufficient to “raise a right

to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “[T]he tenet that a court must accept

a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s

elements, supported by mere conclusory statements.” Id. at 663.




                                                   2

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 2 of 18 PageID #: 399
        Additionally, to withstand a motion to dismiss, a complaint must “provide the defendants

adequate notice of the claims against them and the grounds upon which each claim rests.” Lee v.

Ohio Educ. Ass’n, 951 F.3d 386, 393 (6th Cir. 2020) (internal citations omitted). A complaint that

fails to do what a complaint, at its most fundamental level, should do – articulate certain claims

against certain defendants – is deficient and should be dismissed. Roane County, Tennessee v.

Jacobs Eng’g Group, Inc., 2020 WL 5836553, at *7 (E.D. Tenn. Sept. 30, 2020) (dismissing claim

where plaintiffs “made no attempt to expound on their conclusory assertions”).

                                       III.    ARGUMENT

       Red Light adopts and incorporates by reference the arguments asserted by co-Defendant

C3 Presents, LLC in its Memorandum in Support of its Motion to Dismiss. (Dkt. 51.) In further

support of its Motion to Dismiss, Red Light states the following.

       The applicable provision of the TVPRA states:

       An individual who is a victim of a violation of this chapter may bring a civil action
       against the perpetrator (or whoever knowingly benefits, financially or by receiving
       anything of value from participation in a venture which that person knew or should
       have known has engaged in an act in violation of this chapter) in an appropriate
       district court of the United States and may recover damages and reasonable
       attorneys fees.

18 U.S.C. § 1595(a) (emphasis added).

       The Complaint alleges Plaintiffs were Ashton’s victims under the TVPRA, and that Red

Light somehow participated in Ashton’s venture that profited from his violations of the Act (the

“Illegal Venture”). But the Complaint ultimately fails to state a claim upon which relief can be

granted against Red Light because:

       (i)     It does not plead—and cannot plead—a single affirmative act by Red Light
               specifically to facilitate or otherwise assist, i.e., participate in, the alleged
               Illegal Venture and therefore, the Complaint also fails to include a single
               allegation that Red Light undertook such act knowingly;



                                                  3

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 3 of 18 PageID #: 400
          (ii)    It does not include a single allegation that Red Light benefitted, financially
                  or by receiving anything of value, from the alleged Illegal Venture and
                  therefore, the Complaint also fails to include a single allegation that Red
                  Light knowingly accepted benefits arising from the alleged Illegal Venture;

          (iii)   It states, in impermissibly conclusory terms, that Red Light knew or should
                  have known Ashton was committing violations under the Act. Even
                  accepting this allegation as true, it wholly fails to state a plausible TVPRA
                  claim against Red Light because there are no facts even remotely suggesting
                  Red Light knew or should have known that the venture it allegedly
                  knowingly supported and allegedly knowingly benefited from was sex
                  trafficking.

          In the only paragraph (out of the lawsuit’s 235 paragraphs) that discusses Red Light

individually, instead of lumped together with all of the other corporate defendants, the Complaint

states:

          30. … Red Light Management participated in a venture with [Ashton] in which it
          managed, promoted, recruited and profited from its’ [sic] venture with [Ashton]
          Red Light knew, or should have known, [Ashton] was engaging in the trafficking
          of and unlawful conduct with minors. Red Light had a continuous business
          relationship with [Ashton] that enabled [Ashton] to engage in predatory behavior
          toward underage girls during the times that each Plaintiff was harmed.

(Compl. ¶ 30) The Complaint only mentions Red Light in two other paragraphs, but in both
paragraphs the Complaint simply lists all of the corporate defendants without identifying
which specific defendant did any specific act. Specifically, the Complaint alleges:

          64. Defendants Amorphous Music, Inc., Bassnectar Touring, Inc, Red Light
          Management, Inc., C3 Presents LLC, and Interactive Giving Fund (hereinafter
          referred to as “Bassnectar Companies”)2 also facilitated [Ashton]’s illegal acts in
          other ways. While it was best practice for crew members to check the identification
          of artists’ guests, this was not done by the Bassnectar crew. At least one of the
          employees hired by the Bassnectar Companies would even place hotel room keys
          in hiding places for [Ashton]’s “girls” on a regular basis. When questioned by
          anyone about [Ashton]’s requests, the employee would willfully ignore any
          concern, stating “it’s none of my business,” and/or “I’m just doing my job.”

          …


2
  As discussed in more detail in Section D below, the Complaint inconsistently defines the term “Bassnectar
Companies” but such a term cannot include Red Light because Red Light was not founded by Ashton, Ashton was
not intimately involved in Red Light’s day-to-day operations, and Ashton does not provide Red Light with resources—
as the Complaint defines “Bassnectar Companies” in Paragraphs 67 and 69.

                                                        4

    Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 4 of 18 PageID #: 401
       75. The Bassnectar Companies, Red Light Management, Inc [sic], and C3
       Presents, LLC also took steps to silence other women who could expose their
       transgressions. The Defendants used their legal counsel to contact several women
       in an attempt to persuade them to remain quiet about [Ashton]’s sexual misconduct
       after the #MeToo movement was under way in 2016 and again in 2020 after
       [Ashton]’s illegal conduct was exposed.

(Compl. ¶¶ 64, 75)

       These allegations are incoherent and incomplete. Assuming the Complaint is referring to a

sex trafficking venture, it does not say what actions Red Light itself allegedly performed that

assisted, supported, or facilitated the alleged venture. Instead, the Complaint provides a formulaic

recital of the required elements with no facts to support such allegations or simply lumps all of the

unrelated corporate defendants together without specifying which defendant committed which act.

These threadbare allegations are unsurprising since it would be impossible for the Complaint to

plead any facts establishing Red Light’s involvement in purported acts that occurred while the

Plaintiffs were underage because Red Light did not represent Ashton at any time when any of

the Plaintiffs were underage.

       Even if the Court is not persuaded by this and finds that the Complaint sufficiently alleged

that Red Light could have acted in support of the alleged venture that took place before Red Light

represented Ashton, the Complaint still fails to state when those actions occurred, whether or how

profit was received from any Illegal Venture, and whether Red Light profited from the Illegal

Venture and knew the profit arose from illegal activity. Such threadbare allegations cannot survive

a motion to dismiss.

       Additionally, the Complaint baldly claims that Red Light “knew, or should have known,

[Ashton] was engaging in the trafficking of and unlawful conduct with minors.” (Compl. ¶ 30)

The Complaint does not support this outrageous allegation with a single fact and the allegation

does not address the third element of a TVPRA claim. The issue is not whether a Participant knew

                                                 5

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 5 of 18 PageID #: 402
or should have known that the Perpetrator was committing crimes under the Act, but whether the

Participant knew or should have known the venture it is knowingly participating in and profiting

from is engaged in sex trafficking. See Geiss v. Weinstein Co. Holdings LLC, 2019 WL 1746009

(S.D.N.Y. Apr. 18, 2019). And, as previously noted, the Complaint fails to plead Red Light

possessed such knowledge here. In fact, as described further in Section C below, the Complaint

belies any argument that Red Light should have known of Ashton’s illegal activity. The Complaint

explains with factual detail the great lengths Ashton took to hide his alleged illegal activity such

that only he and Plaintiffs knew or could have known about it.

       Given that there is not a single factual allegation that Red Light (i) knowingly participated

in an Illegal Venture; (ii) received a benefit arising from knowingly assisting the alleged Illegal

Venture; (iii) knew it received such benefit and that the benefits arose from the Illegal Venture; or

(iv) that Red Light could or should have known the alleged venture was based on sex trafficking,

the Complaint should be dismissed as to Red Light with prejudice.

   A. The Complaint Does Not and Cannot Allege Red Light “Participated in a Venture.”

       Under the TVPRA, a “venture” is “any group of two or more individuals associated in

fact,” and “participation in a venture” means “knowingly assisting, supporting, or facilitating [sex

trafficking].” 18 U.S.C. §§ 1591 (e)(4), (e)(6). The TVPRA condemns “sex trafficking of children

or by force, fraud, or coercion[.]” 18 U.S.C. § 1591 (emphasis added). The Complaint bases its

claims under the TVPRA on allegations that Ashton allegedly trafficked the Plaintiffs while they

were children, which is defined as a “person [that] has not attained the age of 18 years[.]” 18 U.S.C.

§ 1591(a). The Complaint does not and cannot allege that Red Light “participated” in the purported

venture because (1) Red Light did not represent Ashton at any point of time when the Plaintiffs

were underage children and were allegedly damaged by Ashton and (2) even if Red Light had



                                                  6

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 6 of 18 PageID #: 403
represented Ashton during the relevant time period, none of the Complaint’s allegations amount

to “participation” as it is defined under the TVPRA.

       1. Red Light could not have participated in the alleged venture to traffic the
          Plaintiffs because Red Light did not represent Ashton when Plaintiffs were
          underage.

        The only paragraph that addresses Red Light’s purported participation without lumping

all defendants together in impermissible shotgun pleadings, states in relevant part that, “Red Light

had a continuous business relationship with [Ashton] that enabled [Ashton] to engage in

predatory behavior toward underage girls during the times that each Plaintiff was harmed.”

(Compl. ¶ 30) These threadbare and formulaic allegations lacking any factual support are

unsurprising because Red Light did not represent Ashton at any point in time when any of the

Plaintiffs were “underage girls[.]” The youngest Plaintiff, Ms. Bowling, turned 18 on August 20,

2014. (Compl. ¶ 109) Red Light began representing Ashton approximately three years later in

2017. Therefore, Red Light could not have engaged in any acts that enabled Ashton to allegedly

traffic the Plaintiffs when they were underage. As the Supreme Court has established such

“threadbare recitals of a cause of action’s elements, supported by mere conclusory statements” are

insufficient to survive a motion to dismiss. Ashcroft, 556 U.S. at 663. Because the Complaint

cannot allege factual support for such threadbare allegations, the claim against Red Light should

be dismissed.

       2. The Complaint’s allegations as to Red Light’s purported behavior do not amount
          to “participation” as it is defined under the TVPRA.

       Even if Red Light had represented Ashton while the Plaintiffs were underage (which it did

not), the Complaint still fails to allege any facts establishing that Red Light “participated in a

venture” as the TVPRA and case law define and interpret the phrase. A contractual or other

business relationship (like managing an entertainer) cannot provide the basis for a TVPRA claim

                                                 7

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 7 of 18 PageID #: 404
because a lawful relationship unrelated to trafficking is not a “venture” within the meaning of the

statute. United States v. Ayfare, 632 F. App’x 272, 286 (6th Cir. 2016). In Ayfare, the Sixth Circuit

rejected the argument that a “venture” for purposes of the TVPRA encompasses any two or more

associated people, even if the association is for legal or innocuous reasons. Id. Instead, a “venture”

means, specifically, a “sex-trafficking venture” and exists only where “[t]wo or more people []

engage in sex trafficking together” or “associated for the purpose of furthering the sex trafficking.”

Id.; cf. United States v. Coppin, 1 F. App’x 283, 288 (6th Cir. 2001) (explaining that “mere

association with conspirators is not enough to establish participation in a conspiracy”).

        Further, “participation” in a venture requires an overt act. Nonfeasance or failure to prevent

a crime does not constitute “participation” under the TVPRA. Ayfare, 632 F. App’x at 286 (“mere

negative acquiescence” is not enough). Even passive participation is insufficient to state a TVPRA

claim under a beneficiary theory. Ratha v. Phatthana Seafood Co., Ltd., 2017 WL 8293174 at *4

(C.D. Cal. Dec. 21, 2017) (plaintiffs failed to demonstrate defendants knowingly participated in

human trafficking venture where they “presented no evidence that [defendants] took some action

to operate or manage the venture.”). Construing the TVPRA otherwise “would create a vehicle to

ensnare conduct that the statute never contemplated.” Ayfare, 632 F. Appx. at 286. While Ayfare

was a criminal case, a civil TVPRA claim likewise requires active participation in the illegal

activities at issue. See Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (“Because .

. . liability[] cannot be established by association alone, Plaintiff must allege specific conduct that

furthered the sex trafficking venture . . . some participation in the sex trafficking act itself must be

shown.”) (emphasis added); Geiss, 2019 WL 1746009 at *7 (“The participation giving rise to the

benefit must be participation in a sex trafficking venture, not participation in other activities . . .”)

(emphasis in original).



                                                   8

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 8 of 18 PageID #: 405
       Here, the Complaint utterly fails to allege Red Light “participated in a venture” at all, much

less “participated in a venture which that person knew or should have known has engaged in [sex

trafficking].” The Complaint only mentions Red Light three times. None of the threadbare

allegations in those three paragraphs is sufficient to survive a motion to dismiss. First, Paragraph

30 simply offers the insufficient legal conclusion that Red Light “participated in a venture with

[Ashton] in which it managed, promoted, recruited and profited from its’ [sic] venture with

[Ashton].” (Compl. ¶ 30) The allegation is so incomplete as to be meaningless. First, it’s not clear

if this is referring to Ashton’s career or to the Illegal Venture contemplated by the Act. As

established above, Red Light’s business relationship representing Ashton alone cannot be a

“venture” as contemplated under the TVPRA and, even if it could, Red Light did not have a

business relationship with Ashton during the time of the Complaint’s allegations. Furthermore,

Paragraph 30 does not identify the time or place of Red Light’s alleged involvement in even the

most general terms. This formulaic recitation of the elements is insufficient.

       Second, Paragraph 64 simply states that Red Light, along with the other corporate

defendants, “facilitated [Ashton]’s illegal acts[.]” However, the only specified act pleaded in

Paragraph 64 was allegedly committed by “one of the employees hired by the Bassnectar

Companies[.]” While the Complaint inconsistently defines the term “Bassnectar Companies,” such

a term cannot include Red Light because Red Light was not founded by Ashton, Ashton was not

intimately involved in Red Light’s day-to-day operations, and Ashton does not provide Red Light

with resources—as the Complaint defines “Bassnectar Companies” in Paragraphs 67 and 69.

Therefore, none of the alleged acts specified in Paragraph 64 can be attributed to Red Light and

the threadbare allegation that Red Light somehow facilitated Ashton’s illegal acts cannot survive

a motion to dismiss.



                                                 9

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 9 of 18 PageID #: 406
       Finally, Paragraph 75 is similarly vague and formulaic in that it lumps all of the corporate

defendants together without identifying which defendant allegedly called some identified “other

women” (not Plaintiffs) at some unidentified time. As discussed in detail in Section D, such

“shotgun” pleadings that impermissibly group Defendants and make collective allegations violate

the Federal Rules of Civil Procedure and are grounds for dismissal. See Lee, 951 F.3d at 392-93;

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). However, even

if Paragraph 75 specified who from Red Light made such calls, when such calls were made, and

who the “other women” were, this allegation does not establish how such calls facilitated Ashton’s

allegedly illegal acts that injured the Plaintiffs. The Complaint’s utter failure to identify a single

specific act that Red Light purportedly engaged in that qualifies as “participation” under the

TVPRA to the detriment of the Plaintiffs during the time they were underage is fatal to the claim

against Red Light and, therefore, the claim should be dismissed.

   B. The Complaint Fails to Allege Red Light “Knowingly Benefitted” From a Sex
      Trafficking Venture.

       While failure to allege a single instance of a financial or other benefit to Red Light from

the alleged Illegal Venture is grounds for dismissal on its own, case law applying the TVPRA is

clear that a plaintiff must allege more than a financial benefit by a defendant. To state a claim

under the TVPRA, a plaintiff must additionally allege the defendant “knowingly benefitted” from

the specific alleged venture. Incidental receipt from a separate activity with a sex trafficker is not

enough. To allege that a defendant “knowingly benefitted” from alleged trafficking, a plaintiff

must establish “a causal relationship” between a defendant’s “affirmative conduct furthering the

sex-trafficking venture and receipt of a benefit, with actual or . . . constructive knowledge of that

causal relationship.” Geiss, F. Supp. 3d at 169 (emphasis added). In Geiss, plaintiffs sued The

Weinstein Company Holdings, LLC (“TWC”) under the TVPRA as the employer of the accused

                                                 10

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 10 of 18 PageID #: 407
sex trafficker, Harvey Weinstein (“Weinstein”). Id. While TWC “undoubtedly benefitted” from

Weinstein’s continued employment with TWC because Weinstein’s “movies and influence

generated revenue, and some of that revenue flowed to the TWC’s officers and directors,” that

flow of revenue was incidental, rather than knowing, and could not provide a basis for liability

under the TVPRA. Id. at 169-70. Since plaintiffs failed to allege any facts to suggest Weinstein

“provided any of those benefits to TWC because of TWC’s facilitation of [Weinstein’s] sexual

misconduct,” rather than by virtue of his employment with TWC alone, the court granted TWC’s

motion to dismiss. Id. (emphasis added).

       Here, the Complaint fails even to use the words “knowingly benefitted” regarding Red

Light. The Complaint claims only that Red Light “participated in a venture” and “knew or should

have known” of Ashton’s alleged illegal activity. (Compl. ¶ 30.) There is no allegation of a benefit

to Red Light and therefore no allegation that Red Light knew of this benefit and that it arose from

its assistance to the specific alleged venture.

   C. The Complaint Fails to Allege Facts that Red Light “Knew or Should Have Known”
      The Alleged Venture was Sex Trafficking.

       While the Complaint states that Red Light “knew or should have known” of Ashton’s

alleged actions, it fails to say a single other word to support or explain that statement. Further, the

statement does not address the third prong, which requires not just that a Participant knew or should

have known that illegal acts were occurring, but that the venture it was knowingly supporting and

knowingly benefiting from was sex trafficking. These allegations cannot support any plausible

inference that the third prong has been met as to Red Light. Courts have explained that allegations

must be factually specific to support a TVPRA claim. See Florida Abolitionist v. Backpage.com,

LLC, 2018 WL 1587477, at *5 (M.D. Fla. Mar. 31, 2018) (dismissing TVPRA claim where

complaint did “not include a plausible allegation that Defendants saw the ad concerning Plaintiff

                                                  11

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 11 of 18 PageID #: 408
Doe and knew it related to illegal sex trafficking); H.G. v. Inter’Cont’l Hotels Corp., 489 F. Supp.

3d 697, 707 (E.D. Mich. 2020) (holding that “a plaintiff must allege . . . that the defendant knew

or should have known of sex trafficking by the particular sex-trafficking venture in which the

defendant is alleged to have participated” and that “knowledge or willful blindness of a general

sex trafficking problem” is insufficient).

       The Complaint does not allege even generalized knowledge on Red Light’s part. Simply

put, the Complaint alleges no facts to suggest that Red Light knew or should have known there

was a sex trafficking venture that it was part of or benefitting from. Moreover, the Complaint’s

own allegations establish that Ashton concealed his alleged crimes, rendering it impossible for

Red Light or any defendant other than Ashton to know or have reason to know of the underlying

crimes, much less the alleged venture.

       According to the Complaint, Ashton “was able to conceal” his contact with Plaintiffs;

“mandate[d] that their contact with him be hidden”; interacted with them through a Twitter account

over which he “maintained control” and through other “secretive communication apps,” and did

not allow them to be seen with him in public or to leave or answer the phone in the hotel rooms he

shared with them. See, e.g., Compl. ¶¶ 10, 12, 44, 46, 53, 90, 124, 148, 150, 158, 163. Although

the Complaint alleges Red Light should have known of the alleged secret, illegal activity, it never

specifically alleges Red Light was present, near, or otherwise how it should have known of that

activity. According to the Complaint’s allegations, Ashton allegedly took extreme measures to

keep everyone—including his managers—in the dark as to the alleged actions taken to harm the

Plaintiffs. Therefore, the Complaint’s own allegations establish that Red Light had no reasonable

way of knowing of Ashton’s purported illegal activities and the claim against Red Light should be

dismissed.



                                                12

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 12 of 18 PageID #: 409
   D. The Complaint is Impermissibly Vague.

       The Complaint’s allegations against Red Light are not only lacking as a matter of law but

are also impermissibly garbled because of the Complaint’s disorganized pleading. The Complaint

alleges legal conclusions, but not the facts necessary to reach or support those conclusions.

(Compl. ¶¶ 17-18, 36, 64-65, 75) This type of pleading merits dismissal. See Bush v. Godwin, 2018

WL 576850, at *12 (E.D. Tenn. Jan. 26, 2018), aff’d sub nom. Bush v. Chancery Court of Knox

County, Tennessee, 2018 WL 7504832 (6th Cir. Oct. 25, 2018) (dismissing a complaint that failed

to provide “sufficient notice to defendants of the precise claims against them and the factual

allegations that prove the elements of those claims.” (emphasis added)).

       As an example of this disorganized pleading, the Complaint inconsistently defines “the

Bassnectar Companies.” It initially states this term refers to the entities founded and owned by

Ashton. (Compl. ¶ 29) Then, the Complaint adds Red Light and co-defendant C3 Presents, LLC

(“C3”) to that same definition. (Id. ¶ 64.) As C3 likewise points out in its Motion to Dismiss (Dkt.

51 at n.2), the Complaint’s more expansive definition of “Bassnectar Companies” to include Red

Light and C3 must be a drafting error given the Complaint later contradicts the newly expanded

definition. For example, three paragraphs after alleging the “Bassnectar Companies” include Red

Light and C3, the Complaint states “[t]he Bassnectar Companies have knowledge of [Ashton’s]

unlawful commercial sex acts through him, as he is the founder of the Bassnectar Companies and

intimately involved in their day-to-day activities,” (Compl. ¶ 67 (emphasis added)), and that

“[Ashton] always provided Bassnectar Companies’ resources . . . .” (Id. ¶ 69.) Of course, Ashton

is not Red Light’s founder nor does he provide it “resources.” The Complaint also refers to Red

Light, appropriately, as distinct from the Bassnectar Companies, (Id. ¶ 75), thus admitting that the




                                                13

  Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 13 of 18 PageID #: 410
term “Bassnectar Companies” does not include Red Light. The Complaint’s internally inconsistent

allegations are a far cry from stating a plausible TVPRA claim against Red Light.

       Even if the Court does not agree that the definition of “Bassnectar Companies” contains

numerous inconsistencies, the allegations in paragraphs 64-65, 68, and 70-723 against Bassnectar

Companies are impermissibly vague and could never satisfy the first and second elements of a

TVPRA claim. These allegations are so indeterminate that they do not inform the defendants of

what is alleged against them. And despite the Complaint’s exceedingly broad “scattershot”

approach, it never states the third element of the claim as to the Bassnectar Companies, which

requires that the Complaint allege that the Participant knew or should have known that the venture

it was knowingly involved in and benefiting from was sex trafficking. The Complaint fails totally

to make this accusation or to allege even the slightest factual support for it. These insufficiencies

are fatal to any claim against Red Light.

       As the Sixth Circuit recognized, “shotgun” pleadings violate Rule 8(a)(2) of the Federal

Rules of Civil Procedure and therefore are subject to dismissal under Rule 12(b)(6). See Lee, 951

F.3d at 392-93 (citing Weiland, 792 F.3d at 1313, 1323). Shotgun pleadings impermissibly group,

as the Complaint does here, multiple defendants together and make allegations against them

collectively “without specifying which of the defendants are responsible for which acts or

omissions.” Weiland, 792 F.3d at 1323. “Shotgun” pleadings are “flatly forbidden” by Rule 8(a)(2)

because they are “calculated to confuse the ‘enemy,’ and the court, so that theories for relief not

provided by law . . . can be masked.” Id. at 1320. The Complaint makes practically no allegations

specific to Red Light relating to Plaintiffs’ alleged trafficking beyond the general allegation that



3
 Paragraphs 66 and 69 of the Complaint only describe Ashton’s actions. Paragraph 67 internally
defines “Bassnectar Companies” as the entities founded by Ashton. Thus, at a minimum, in this
paragraph the term is a typographical error.
                                                 14

    Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 14 of 18 PageID #: 411
Plaintiffs were trafficked by Ashton and Red Light somehow should have known about it.

However, no facts buttress this conclusion. Instead, the Complaint makes allegations generally

against several unrelated Defendant entities as a group, the “Defendants,” or against the

“Bassnectar Companies”—entities having nothing to do with Red Light. (Compl. ¶¶ 64-65, 67-68,

70-72, 75) If a good-faith basis to allege facts that would support a TVPRA claim against Red

Light exists, the Complaint is required to state those facts. The Complaint does not and cannot do

so. It must be dismissed.

                                      V.     CONCLUSION

       For these reasons, Red Light respectfully requests that the Court dismiss the Complaint’s

claim against Red Light pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which

relief can be granted.

                                              Respectfully submitted,

                                              RED LIGHT MANAGEMENT, LLC

                                              /s/ Paige W. Mills
                                              Paige W. Mills
                                              pmills@bassberry.com
                                              Ashleigh D. Karnell
                                              ashleigh.karnell@bassberry.com
                                              BASS, BERRY & SIMS PLC
                                              150 Third Avenue South, Suite 2800
                                              Nashville, TN 37201
                                              T: 615-742-7770
                                              F: 615-742-0429

                                              OF COUNSEL:

                                              Philip Goodpasture
                                              pgoodpasture@williamsmullen.com
                                              Brendan D. O’Toole
                                              botoole@williamsmullen.com




                                                15

   Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 15 of 18 PageID #: 412
                                 Meredith M. Haynes
                                 mhaynes@williamsmullen.com
                                 Williams Mullen
                                 200 South 10th Street
                                 Richmond, VA 23219
                                 T: 804-420-6000
                                 F: 804-420-6507
                                 Counsel for Red Light Management, LLC




                                   16

Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 16 of 18 PageID #: 413
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document is
being served through the Court’s Electronic Filing System, or via U.S. Mail, first class postage
prepaid, to all other parties on July 12, 2021:


 Phillip Miller                                  Robert A. Peal
 631 Woodland Street                             Mark W. Lenihan
 Nashville, TN 37206                             Grace A. Fox
 pmiller@seriousinjurylaw.com                    SIMS/FUNK, PLC
                                                 3322 West End Ave., Suite 200
 Brian Kent                                      Nashville, TN 37203
 M. Stewart Ryan                                 rpeal@simsfunk.com
 Alexandria MacMaster                            mlenihan@simsfunk.com
 LAFFEY, BUCCI & KENT, LLP                       gfox@simsfunk.com
 1100 Ludlow Street, Suite 300
 Philadelphia, PA 19107                          Kimberly S. Hodde
 bkent@lbk-law.com                               HODDE & ASSOCIATES
 sryan@lbk-law.com                               40 Music Square East
 amacmaster@lbk-law.com                          Nashville, TN 37203

 Counsel for Plaintiffs                          Stacey M. Ashby
                                                 Mitchell Schuster
                                                 MEISTER SEELIG & FEIN LLP
                                                 125 Park Avenue, 7th Floor
                                                 New York, NY 10017
                                                 sma@msf-law.com
                                                 ms@msf-law.com

                                                 Counsel for Lorin Ashton,
                                                 Amorphous Music, Inc., and
                                                 Bassnectar Touring, Inc.




                                               17

  Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 17 of 18 PageID #: 414
Russell B. Morgan                      Brian T. Boyd
Jason C. Palmer                        Bennett J. Wills
Rachel L. Sodée                        LAW OFFICE OF BOYD & WILLS
BRADLEY ARANT BOULT CUMMINGS           214 Overlook Cir., Ste. 275
LLP                                    Brentwood, TN 37027
1600 Division Street, Suite 700
P.O. Box 34002                         Counsel for Interactive Giving Fund
Nashville, Tennessee 37203
morgan@bradley.com

R. Scott McCullough                    Davis Fordham Griffin
MCNABB, BRAGORGOS, BURGESS &           Cynthia A. Sherwood
SORIN, PLLC                            Sherwood Boutique Litigation, PLLC
81 Monroe Avenue, Sixth Floor          201 4th Avenue North
Memphis, Tennessee 38103               Suite 1130
smccullough@mbbslaw.com                Nashville, Tennessee 37219
                                       davis@sherwoodlitigation.com
Jason C. Palmer                        cynthia@sherwoodlitigation.com
Bradley Arant Boult Cummings LLP
1600 Division Street, Suite 700        Counsel for Gnarlos Industries, LLC and
Nashville, Tennessee 37203             Carlos Donohue
jpalmer@bradley.com

Counsel for C3 Presents, LLC




                                   /s/ Paige W. Mills
                                   Paige W. Mills




                                     18

 Case 3:21-cv-00272 Document 64 Filed 07/12/21 Page 18 of 18 PageID #: 415
